Citation Nr: 9916737	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran failed to report for VA examinations 
scheduled in January 1998, March 1998, and April 1998.  He 
has not indicated a willingness to report for a VA 
examination.  He had not submitted any medical evidence of 
current disability.  


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for non-service connected pension purposes is denied 
for failure to report for scheduled VA examinations.  
38 C.F.R. §§ 3.326, 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The October 1997, the RO received the veteran's application 
for pension.  The veteran reported only that he was not 
currently employed and that he and his spouse received no 
income.  A report of contact with the Social Security 
Administration dated in December 1997 revealed that neither 
the veteran nor his spouse had filed for Social Security 
disability.  

The veteran was scheduled for a VA examination on January 5, 
1998, in Muskogee, Oklahoma.  The claims folder revealed a 
copy of a letter dated December 30, 1997, indicating that the 
veteran was unable to report for the examination on that 
date.  The letter also stated: "We have no resources and no 
telephone."  The veteran in fact did not report for the 
January 1998 examination.  

The claims folder also revealed copies of notices sent to the 
veteran regarding rescheduled examinations.  The veteran was 
scheduled for an examination in March 1998 at the VA medical 
center in Muskogee, Oklahoma.  The veteran failed to report 
to this examination.

The veteran was again scheduled for an examination in April 
1998 at the VA outpatient clinic in Tulsa, Oklahoma.  

The RO received a statement from the veteran and his spouse 
dated March 16, 1998, written after the March 1998 VA 
examination was scheduled.  The statement indicated that the 
veteran intended to keep the next examination appointment.  
However, they explained that walking to the outpatient clinic 
in Tulsa was "a long distance and absolutely physically 
impossible and a fact and evidence that causes recurring, 
severe, frequent or prolonged muscle pain, joint pain, nerve 
pain, fatigue, headache, blisters, sleep disturbance, and is 
a continuous situation that creates a psychological overlay 
of anxiety reactions."  In addition, it related that all 
patient records, hospital reports, examination reports, and 
past medical-industrial history was already on file with 
"social authorities."  The veteran and his spouse claimed 
that they were "permanently and totally impaired due to Our 
age, education, employment history, rehabilitative potential 
and availability of gainful work that Claimant's (sic) can 
do."       

Notes in the claims folder indicated that the veteran failed 
to report to the April 1998 examination as well.  Each 
notification to report for examination was mailed to the 
veteran's current address of record in Tulsa.      

In a June 1998 statement, the veteran and his spouse 
contended that they were unable to appear for the 
examinations "by reason of age, sickness, bodily 
infirmity."  The statement also related: "We are as old as 
our parents and disability actually existed from birth."  

The RO received a statement, signed by the veteran and his 
spouse dated in August 1998.  The statement indicated that 
the author of the statement had "ankylosing and occupational 
disease (harmful physical agents)," which was "a chronic, 
and usually progressive inflammatory disease primarily 
affecting me.  Generally, the disease begins in the joints 
and gradually progresses to the regions.  Deterioration of 
framework/parts can lead to fibrous formation and eventual 
fusion of the union of parts or peripheral parts/(equipment) 
for connection for a computer device."  The statement went 
on to relate that the author had "circulating immune 
complexes," "systemic diseases," "stiffness and limited 
motion," and other symptoms including "tenderness over the 
site, fatigue, loss of appetite, loss of weight, iritis, 
aortic insufficiency, painful, swollen, inflamed parts of 
symmetrical distribution, eventual deformities."  It was 
unclear from the statement whether the described symptoms 
applied to the veteran or his spouse.   

In statements dated in October 1998 and December 1998, 
references were made to post-traumatic stress disorder and 
depression.  


Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(1998).  There is total disability when there is present any 
impairment of the mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
A disability is permanent if the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 1502(a) 
(defining permanent and total disability).    

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  The permanent loss of the use of both hands, of both 
feet, or of 1 hand and 1 foot, or of the sight of both eyes, 
or becoming permanently helpless or permanently bedridden, 
will be considered to be permanent and total disability.  
38 C.F.R. § 4.15.  
  
If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes of he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(2), 4.17(b). 

Where there is a well grounded claim for disability pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. 
§ 3.326(a).  Provided it is otherwise adequate for rating 
purposes, any hospital report or any examination report from 
any government or private institution, or a statement from a 
private physician, may be accepted for rating a claim without 
further examination. 38 C.F.R. § 3.326(b) and (c).  

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required.  38 C.F.R. 
§ 3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. Id.  Specifically, 
when an examination is scheduled in conjunction with an 
original claim other than for compensation, and the claimant 
fails to report, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

In this case, the veteran and his spouse have submitted 
statements in which they claim permanent and total disability 
and describe disorders and symptoms causing such disability.  
The Board concedes that the veteran may indeed suffer from 
physical or mental disability as claimed.  

However, the veteran has failed to submit any private or VA 
medical evidence showing that he currently suffers from any 
disability.  Therefore, pursuant to regulation, a VA 
examination is required.  38 C.F.R. § 3.326(a).  To that end, 
the veteran was scheduled for VA examinations in January 
1988, March 1988, and April 1998.  He failed to report for 
each examination.  Although the veteran apparently attempted 
to notify VA personnel that he was unable to report for the 
January examination, there is no evidence in the record to 
suggest that the veteran had good cause to fail to report to 
the subsequent examinations.  38 C.F.R. § 3.655(a).  Copies 
of the notification to report contained in the claims folder 
show the veteran's current address of record.  There is no 
indication that he did not receive notice of the examination.  
The veteran has not indicated any present willingness to 
report for an examination.  Therefore, pursuant to 38 C.F.R. 
§ 3.655(b), failure to report for a scheduled VA examination 
requires denial of the claim.  Action by the Board and VA is 
bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c).

The Board acknowledges that the veteran's spouse has made 
statements suggesting that she is also a veteran.  The RO, in 
a November 1998 letter, advised the veteran that if his 
spouse was in fact a veteran herself, she should submit a 
copy of her discharge papers.  There is no indication that 
the veteran's spouse has submitted the required documentation 
of service to establish status as a veteran for purposes of 
obtaining benefits.         


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

